DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2022, 08/04/2022 and 10/12/2022 are being considered by the examiner.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1, line 6, recites “content from a remote content source device”, to keep consistency in the claim language Examiner suggests “content sent from a remote content source device”.
Claim1, lines 7-8, 9-10, 12-13, 13-14 and 18, recites “the content sent by the remote content source device” to keep consistency in the claim language Examiner suggests “the content sent from the remote content source device”.
Claim 1, line 16, recites “the content”, to keep consistency in the claim language Examiner suggest “the content sent from the remote content source device”.
Claim 1, line 16, recites “the display”. To keep consistency in the claim language Examiner suggests “the display device”, as previously disclosed in line 10.
Claim 5, line 1, recites “the action”. To keep consistency in the claim language Examiner suggests “the at least one action” as previously disclosed in claim 4.
Claim 6, line 2, recites “the action”. To keep consistency in the claim language Examiner suggests “the at least one action” as previously disclosed in claim 4.
Claim 6, lines 2-3, recite “producing an animation showing the notification region being torn away from the region”. However, applicant’s specification discloses that  “whether the information on the notification is displayed in the sub-display to which the notification is associated, a different sub-display, or whether it is displayed in a new sub-display may be based upon the gesture… if the user touches on the notification and drags the notification away from the sub-display (e.g., like it is "tearing" the notification away) - the system may open a new sub-display to display information about the notification” (see para. [0124]). To clarify and keep consistency in the claim language Examiner suggests “producing an animation showing the notification being torn away from the notification region”.
Claim 7, line 2, recites “a user”. Examiner suggest “the user”, since the term previously appears in claim 4.
Claim 8, line 3, recites “content from a remote content source device”, to keep consistency in the claim language Examiner suggests “content sent from a remote content source device”.
Claim 8, lines 4-5, 6-7, 9-10, 10-11 and 15, recites “the content sent by the remote content source device” to keep consistency in the claim language Examiner suggests “the content sent from the remote content source device”.
Claim 8, line 13, recites “the content”, to keep consistency in the claim language Examiner suggest “the content sent from the remote content source device”.
Claim 8, line 13, recites “the display”. To keep consistency in the claim language Examiner suggests “the display device”, as previously disclosed in line 7.
Claim 12, line 1, recites “the action”. To keep consistency in the claim language Examiner suggests “the at least one action” as previously disclosed in claim 11.
Claim 13, lines 1-2, recites “the action”. To keep consistency in the claim language Examiner suggests “the at least one action” as previously disclosed in claim 11.
Claim 13, lines 2-3, recite “producing an animation showing the notification region being torn away from the region”. However, applicant’s specification discloses that  “whether the information on the notification is displayed in the sub-display to which the notification is associated, a different sub-display, or whether it is displayed in a new sub-display may be based upon the gesture… if the user touches on the notification and drags the notification away from the sub-display (e.g., like it is "tearing" the notification away) - the system may open a new sub-display to display information about the notification” (see para. [0124]). To clarify and keep consistency in the claim language Examiner suggests “producing an animation showing the notification being torn away from the notification region”.
Claim 14, line 2, recites “a user”. Examiner suggest “the user”, since the term previously appears in claim 11.
Claim 15, line 4, recites “content from a remote content source device”, to keep consistency in the claim language Examiner suggests “content sent from a remote content source device”.
Claim 15, lines 5-6, 7-8, 10-11, 11-12 and 16, recites “the content sent by the remote content source device” to keep consistency in the claim language Examiner suggests “the content sent from the remote content source device”.
Claim 15, line 14, recites “the content”, to keep consistency in the claim language Examiner suggest “the content sent from the remote content source device”.0
Claim 15, line 14, recites “the display”. To keep consistency in the claim language Examiner suggests “the display device”, as previously disclosed in line 6.
Claim 19, line 1, recites “the action”. To keep consistency in the claim language Examiner suggests “the at least one action” as previously disclosed in claim 18.
Claim 20, line 2, recites “the action”. To keep consistency in the claim language Examiner suggests “the at least one action” as previously disclosed in claim 18.

Claim 20, lines 2-3, recite “producing an animation showing the notification region being torn away from the region”. However, applicant’s specification discloses that  “whether the information on the notification is displayed in the sub-display to which the notification is associated, a different sub-display, or whether it is displayed in a new sub-display may be based upon the gesture… if the user touches on the notification and drags the notification away from the sub-display (e.g., like it is "tearing" the notification away) - the system may open a new sub-display to display information about the notification” (see para. [0124]). To clarify and keep consistency in the claim language Examiner suggests “producing an animation showing the notification being torn away from the notification region”.
Claims 2-4, 9-11 and 16-18 depend directly or indirectly from an objected claim, therefore are also objected.

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 15-20 are directed to machine-readable medium.
Claim 15 is drawn to “[a] machine-readable medium, storing instructions”. Application’s disclosure (see para. [0249]) described the machine readable medium may include any medium that is capable of storing, encoding, or carrying instructions for execution by the machine”, “machine readable media may include non-transitory machine readable media” and “machine readable media may include machine readable media that is not a transitory propagating signal”. The specification does not explicitly exclude transitory signals. Therefore, the phrase “machine-readable medium” in claim 15 encompass both transitory and non-transitory machine readable medium. Thus, claim 15 is rejected to non-transitory subject matter.  
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007)).
Because the full scope of the claim as properly read in light of the disclosure appears to encompass non-statutory subject matter the claim as a whole is non-statutory.  Examiner suggests amending the claim to read as “a non-transitory machine-readable medium” in order to explicitly limit the claimed subject matter to a statutory subject matter.
Claims 16-20 are also rejected for the same reason as non-transitory subject matter because claims 16-20 are dependent on claim 15.
Any amendment to the claim should be commensurate with its corresponding disclosure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8-12 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8, 14-15 and 19 of U.S. Patent No. 11404028 B2 in view of Sohn et al. (US 20170235435 A1, hereinafter referenced to as Sohn).

Current Application No. 17846673
U.S. Patent No. 11404028 B2
Claim 1. A computing device for causing display of notifications with displays, the computing device comprising: 

one or more hardware processors; 

a memory, storing instructions, which when executed, causes the one or more hardware processors to perform operations comprising: 

receiving content from a remote content source device; 







identifying, prior to displaying the received content sent by the remote content source device in a region of a display device, a notification of the remote content source device that is present in a portion of the content sent by the remote content source device, 

the display device remote from the remote content source device; 

removing the notification from the portion of the content sent by the remote content source device to create an extracted notification and content sent by the remote content source device that does not show the notification; 

causing display of the extracted notification, that otherwise would be displayed in the portion of the content, in a notification region of the display, the notification region not overlapping the region of the display device; and 

causing display of the content sent by the remote content source device that omits a visual representation of the notification in the region of the display device without displaying the notification in the region of the display device.

Claim 3. The computing device of claim 1, wherein the notification region is a visually distinct area adjacent to and sharing a border with an outline of the region of the display device.

Claim 4. The computing device of claim 1, wherein the operations further comprise: 

receiving an input from a user corresponding to the notification region; and 

taking at least one action responsive to the input.





Claim 5. The computing device of claim 4, wherein the action comprises dismissing the notification.

Claim 8. A method for causing display of notifications with displays, the method comprising: 
receiving content from a remote content source device; 








identifying, prior to displaying the received content sent by the remote content source device in a region of a display device, a notification of the remote content source device that is present in a portion of the content sent by the remote content source device, 

the display device remote from the remote content source device; 

removing the notification from the portion of the content sent by the remote content source device to create an extracted notification and content sent by the remote content source device that does not show the notification; 

causing display of the extracted notification, that otherwise would be displayed in the portion of the content, in a notification region of the display, the notification region not overlapping the region of the display device; and 

causing display of the content sent by the remote content source device that omits a visual representation of the notification in the region of the display device without displaying the notification in the region of the display device.

Claim 10. The method of claim 8, wherein the notification region is a visually distinct area adjacent to and sharing a border with an outline of the region of the display device.

Claim 11. The method of claim 8, wherein the method further comprises: receiving an input from a user corresponding to the notification region; and 

taking at least one action responsive to the input.





Claim 12. The method of claim 11, wherein the action comprises dismissing the notification.

Claim 15. A machine-readable medium, storing instructions for causing display of notifications with displays, the instructions, when executed, cause a machine to perform operations comprising: 


receiving content from a remote content source device; 






identifying, prior to displaying the received content sent by the remote content source device in a region of a display device, a notification of the remote content source device that is present in a portion of the content sent by the remote content source device, 
the display device remote from the remote content source device; 

removing the notification from the portion of the content sent by the remote content source device to create an extracted notification and content sent by the remote content source device that does not show the notification; 

causing display of the extracted notification, that otherwise would be displayed in the portion of the content, in a notification region of the display, the notification region not overlapping the region of the display device; and causing display of the content sent by the remote content source device that omits a visual representation of the notification in the region of the display device without displaying the notification in the region of the display device.

Claim 17. The machine-readable medium of claim 15, wherein the notification region is a visually distinct area adjacent to and sharing a border with an outline of the region of the display device.

Claim 18. The machine-readable medium of claim 15, wherein the operations further comprises: receiving an input from a user corresponding to the notification region; and 

taking at least one action responsive to the input.





Claim 19. The machine-readable medium of claim 18, wherein the action comprises dismissing the notification.
Claim 1. A computing device for causing display of notifications with sub-displays, the computing device comprising: 

one or more hardware processors; 

a memory, storing instructions, which when executed, causes the one or more hardware processors to perform operations comprising: 

identifying a gesture input directed to a display surface of a display, the gesture input defining a geometry of a sub-display on the display; 
responsive to the gesture input, creating the sub-display based upon the geometry and linking the sub-display with a content source device; 

identifying, prior to displaying content sent by the content source device in the sub-display, a notification displayed on a screen of the content source device that is present in a portion of the content sent by the content source device; 




removing the notification from the portion of the content sent by the content source device to create an extracted notification and content sent by the content source device that does not show the notification; 


causing display of the extracted notification, that otherwise would be displayed in the portion of the content, in a notification region of the display, the notification region not overlapping the defined geometry of the sub-display; and 

causing display of the content sent by the content source device that omits a visual representation of the notification in the sub-display without displaying the notification in the sub-display.


Claim 2. The computing device of claim 1, wherein the notification region is adjacent to a border of the sub-display.



Claim 8. The computing device of claim 1, wherein the operations further comprise: 

identifying an input on the notification region of the display surface, the input matching a predefined gesture to dismiss the notification; and 
responsive to identifying the input on the notification region of the display surface matching the predefined gesture to dismiss the notification; causing the notification to be dismissed by removing the notification from the display.

Claim 8…causing the notification to be dismissed by removing the notification from the display.

Claim 14. A method of displaying notifications with sub-displays, the method comprising: 

using one or more hardware processors: identifying a gesture input directed to a display surface of a display, the gesture input defining a geometry of a sub-display on the display; 
responsive to the gesture input, creating the sub-display based upon the geometry and linking the sub-display with a content source device; 
identifying, prior to displaying content sent by the content source device in the sub-display, a notification displayed on a screen of the content source device that is present in a portion of the content sent by the content source device; 





removing the notification from the portion of the content sent by the content source device to create an extracted notification and content sent by the content source device that does not show the notification; 


causing display of the extracted notification, that otherwise would be displayed in the portion of the content, in a notification region of the display, the notification region not overlapping the defined geometry of the sub-display; and 

causing display of the content sent by the content source device that omits a visual representation of the notification in the sub-display without displaying the notification in the sub-display.


Claim 15. The method of claim 14, wherein the notification region is adjacent to a border of the sub-display.



Claim 19. The method of claim 14, further comprising: identifying an input on the notification region of the display surface, the input matching a predefined gesture to dismiss the notification; and 

responsive to identifying the input on the notification region of the display matching the predefined gesture to dismiss the notification, causing the notification to be dismissed by removing the notification from the display.

Claim 19 …. causing the notification to be dismissed by removing the notification from the display.

Claim 1. A computing device for causing display of notifications with sub-displays, the computing device comprising: 
one or more hardware processors; 
a memory, storing instructions, which when executed, causes the one or more hardware processors to perform operations comprising: 
identifying a gesture input directed to a display surface of a display, the gesture input defining a geometry of a sub-display on the display; responsive to the gesture input, creating the sub-display based upon the geometry and linking the sub-display with a content source device; 

identifying, prior to displaying content sent by the content source device in the sub-display, a notification displayed on a screen of the content source device that is present in a portion of the content sent by the content source device; 




removing the notification from the portion of the content sent by the content source device to create an extracted notification and content sent by the content source device that does not show the notification; 


causing display of the extracted notification, that otherwise would be displayed in the portion of the content, in a notification region of the display, the notification region not overlapping the defined geometry of the sub-display; and causing display of the content sent by the content source device that omits a visual representation of the notification in the sub-display without displaying the notification in the sub-display.

Claim 2. The computing device of claim 1, wherein the notification region is adjacent to a border of the sub-display.



Claim 8. The computing device of claim 1, wherein the operations further comprise: identifying an input on the notification region of the display surface, the input matching a predefined gesture to dismiss the notification; and 
responsive to identifying the input on the notification region of the display surface matching the predefined gesture to dismiss the notification; causing the notification to be dismissed by removing the notification from the display.

Claim 8….. causing the notification to be dismissed by removing the notification from the display.


	The claims in US 11404028 B2 do not explicitly disclose receiving content from a remote content source device and the display device remote from the remote content source device.
	However Sohn teaches receiving content from a remote content source device (see Fig. 1, Figs. 4-5, para. [0007], para. [0097]-[0105]. The electronic device includes a transceiver or a communication module, a display or a display module, and one or more processor. The one or more processor may be configured to receive, from an external device, an application display request for displaying a window for an application associated with the external device, determine, upon the receiving of the application display request, a designated region of a screen to be used for a window presenting a mirrored screen image of the application on the display, and display at least one application window in a remaining region of the screen identified after the determining of the designated region of the screen to be used for the window presenting the mirrored screen image of the application) and the display device remote from the remote content source device (see Figs. 4-5, para. [0095]-[0097] and para. [0158] A first electronic device 400 and a second electronic device 500 may send and receive data through a network connection. The first electronic device 400 and the second electronic device 500 may each correspond to the electronic device 101, the electronic device 102, the electronic device 104, or the electronic device 201 (shown in FIG. 1 or FIG. 2) The first electronic device 400 may include a processor 410, a communication module 420, and a display module 430. The second electronic device 500 may include a processor 510, a communication module 520, and a display module 530).
US 11404028 B2 and Sohn are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the interface disclosed by US 11404028 B2 with Sohn’s teachings, since it would have enabled multiple electronic devices to exchange and display data, providing more information to the user and thus increasing user convenience (Sohn para. [0011]-[0012]).

Regarding claim 2, claim 1 of US 11404028 B2 and Sohn teach the computing device of claim 1.
Sohn further teaches wherein the notification was generated by an application executing on the remote content source device (see Fig. 11B, Fig. 15, mobile notification 1505, notification manager 349, para. [0085], para. [0089], para.[0095]-[0096], para. [0104]-[0106], para. [0117], para.[0202]-[0203] and para. [0223]. When an external device (e.g. first electronic device 400) is connected with the second electronic device 500, the processor 510 may identify the remaining region of the screen excluding the region assigned to the window displaying a mirrored screen image associated with an application running on the external device on the basis of screen information of the external device pre-stored in the memory. Referring to FIG. 11B, the second electronic device 500 may display, on an application window 1105, supplementary information associated only with the first electronic device 400 in the remaining region of the screen.  For example, in the remaining region of the screen, the second electronic device 500 may display windows 1107 for presenting applications running in the background of the first electronic device 400, widgets in the home screen thereof, and applications frequently executed therein. As depicted in figure 11B the second electronic device 500 displays a window 1107 which includes mobile notification. The notification manager 349 may display or report, to the user, an event such as an arrival message, an appointment, a proximity alarm, and the like in such a manner as not to disturb the user).

    PNG
    media_image1.png
    485
    676
    media_image1.png
    Greyscale

US 11404028 B2 and Sohn are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the interface disclosed by US 11404028 B2 with Sohn’s teachings, since it would have enabled multiple electronic devices to exchange and display data, providing more information to the user and thus increasing user convenience (Sohn para. [0011]-[0012]).

Regarding claim 3, claim 1 of  US 11404028 B2 and Sohn teach the computing device of claim 1.
Claim 2 of  US 11404028 B2 further teaches wherein the notification region is adjacent to a border of the sub-display.
Sohn further teaches wherein the notification region is a visually distinct area adjacent to and sharing a border with an outline of the region of the display device (see annotated Fig. 11B below, an para. [0202]-[0203]. As depicted in annotated figure 11B the notification region (mobile notification) is adjacent and sharing a border with an outline of the region  of the application window 1105 of the second electronic device 500).

    PNG
    media_image2.png
    700
    975
    media_image2.png
    Greyscale

US 11404028 B2 and Sohn are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the interface disclosed by US 11404028 B2 with Sohn’s teachings, since it would have enabled multiple electronic devices to exchange and display data, providing more information to the user and thus increasing user convenience (Sohn para. [0011]-[0012]).

Regarding claim 9, claim 14 of US 11404028 B2 and Sohn teach the method of claim 8.
Sohn further teaches wherein the notification was generated by an application executing on the remote content source device (see Fig. 11B, Fig. 15, mobile notification 1505, notification manager 349, para. [0085], para. [0089], para.[0095]-[0096], para. [0104]-[0106], para. [0117], para.[0202]-[0203] and para. [0223]. When an external device (e.g. first electronic device 400) is connected with the second electronic device 500, the processor 510 may identify the remaining region of the screen excluding the region assigned to the window displaying a mirrored screen image associated with an application running on the external device on the basis of screen information of the external device pre-stored in the memory. Referring to FIG. 11B, the second electronic device 500 may display, on an application window 1105, supplementary information associated only with the first electronic device 400 in the remaining region of the screen.  For example, in the remaining region of the screen, the second electronic device 500 may display windows 1107 for presenting applications running in the background of the first electronic device 400, widgets in the home screen thereof, and applications frequently executed therein. As depicted in figure 11B the second electronic device 500 displays a window 1107 which includes mobile notification. The notification manager 349 may display or report, to the user, an event such as an arrival message, an appointment, a proximity alarm, and the like in such a manner as not to disturb the user).

    PNG
    media_image1.png
    485
    676
    media_image1.png
    Greyscale

US 11404028 B2 and Sohn are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the interface disclosed by US 11404028 B2 with Sohn’s teachings, since it would have enabled multiple electronic devices to exchange and display data, providing more information to the user and thus increasing user convenience (Sohn para. [0011]-[0012]).

Regarding claim 10, claim 14 of  US 11404028 B2 and Sohn teach the method of claim 8.
Claim 15 of US 11404028 B2 further teaches wherein the notification region is adjacent to a border of the sub-display.
Sohn further teaches wherein the notification region is a visually distinct area adjacent to and sharing a border with an outline of the region of the display device (see annotated Fig. 11B below, an para. [0202]-[0203]. As depicted in annotated figure 11B the notification region (mobile notification) is adjacent and sharing a border with an outline of the region  of the application window 1105 of the second electronic device 500).

    PNG
    media_image2.png
    700
    975
    media_image2.png
    Greyscale

US 11404028 B2 and Sohn are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the interface disclosed by US 11404028 B2 with Sohn’s teachings, since it would have enabled multiple electronic devices to exchange and display data, providing more information to the user and thus increasing user convenience (Sohn para. [0011]-[0012]).

Regarding claim 16, claim 1 of US 11404028 B2 and Sohn teach the machine-readable medium of claim 15.
Sohn further teaches wherein the notification was generated by an application executing on the remote content source device (see Fig. 11B, Fig. 15, mobile notification 1505, notification manager 349, para. [0085], para. [0089], para.[0095]-[0096], para. [0104]-[0106], para. [0117], para.[0202]-[0203] and para. [0223]. When an external device (e.g. first electronic device 400) is connected with the second electronic device 500, the processor 510 may identify the remaining region of the screen excluding the region assigned to the window displaying a mirrored screen image associated with an application running on the external device on the basis of screen information of the external device pre-stored in the memory. Referring to FIG. 11B, the second electronic device 500 may display, on an application window 1105, supplementary information associated only with the first electronic device 400 in the remaining region of the screen.  For example, in the remaining region of the screen, the second electronic device 500 may display windows 1107 for presenting applications running in the background of the first electronic device 400, widgets in the home screen thereof, and applications frequently executed therein. As depicted in figure 11B the second electronic device 500 displays a window 1107 which includes mobile notification. The notification manager 349 may display or report, to the user, an event such as an arrival message, an appointment, a proximity alarm, and the like in such a manner as not to disturb the user).

    PNG
    media_image1.png
    485
    676
    media_image1.png
    Greyscale

US 11404028 B2 and Sohn are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the interface disclosed by US 11404028 B2 with Sohn’s teachings, since it would have enabled multiple electronic devices to exchange and display data, providing more information to the user and thus increasing user convenience (Sohn para. [0011]-[0012]).

Claim 17, claim 1 of  US 11404028 B2 and Sohn teach the machine-readable medium of claim 15.
Claim 2 of  US 11404028 B2 further teaches wherein the notification region is adjacent to a border of the sub-display.
Sohn further teaches wherein the notification region is a visually distinct area adjacent to and sharing a border with an outline of the region of the display device (see annotated Fig. 11B below, an para. [0202]-[0203]. As depicted in annotated figure 11B the notification region (mobile notification) is adjacent and sharing a border with an outline of the region  of the application window 1105 of the second electronic device 500).

    PNG
    media_image2.png
    700
    975
    media_image2.png
    Greyscale

US 11404028 B2 and Sohn are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the interface disclosed by US 11404028 B2 with Sohn’s teachings, since it would have enabled multiple electronic devices to exchange and display data, providing more information to the user and thus increasing user convenience (Sohn para. [0011]-[0012]).

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 8 of U.S. Patent No. 11404028 B2 in view of Sohn (US 20170235435 A1) , further in view of Lee et al. (EP 2765496 A2, hereinafter Lee).

Regarding claim 6, claim 1 and 8 of  US 11404028 B2 and Sohn teach the computing device of claim 4.
The claims in  US 11404028 B2 and Sohn do not explicitly teach wherein the input is a drag gesture and where the action comprises producing an animation showing the notification region being torn away from the region.  
However, Lee teaches wherein the input is a drag gesture and where the action comprises producing an animation showing the notification region being torn away from the region (see Fig. 6 and para. [0135]-[0136]. The controller 180 detects the predetermined-type drag touch input that is applied to the first screen information 610b. For example, the controller 180, as illustrated in FIG. 6(a), detects the drag touch input in the form of a diagonal line, in which the upper right end of the first screen information 610b is the touch starting, and the lower left end of the first screen information 610b is the touch ending point. Then, the controller 180, as illustrated in FIG. 6(b), switches the first screen information 610a to the second screen information 610b to which an effect of tearing a sheet of paper is applied along a dragging direction B. If the second screen information 610b is output, the controller 180 executes the control command to delete the second screen information 510b. Then, the controller 180 controls the display unit 151 in such a manner that graphic objects 630 on the background screen, for example, icons on the wallpaper screen, which are veiled by the second screen information 610b, are viewed as illustrated in FIG. 6(c)).
US 11404028 B2, Sohn and Lee are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the interface disclosed by US 11404028 B2 and Sohn with Lee’s teachings, since it would have provided a user with intuitive visual information and that allows the user to set a specific texture for an application, based on a predetermined reference and if a user input is detected, a screen corresponding to the application is switched to a screen to which an effect according to the texture that is set is applied (Lee, para. [0004]).

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 8 of U.S. Patent No. 11404028 B2 in view of Sohn (US 20170235435 A1) , further in view of Steeves et al. (US 20150004945 A1, hereinafter Steeves).

Regarding claim 7, claims 1 and 8 of  US 11404028 B2 and Sohn teach the computing device of claim 4.
Claims in US 11404028 B2 and Sohn do not explicitly teach wherein the notification is for a received message sent by a sender and wherein the input is an inline reply that allows a user to enter reply text that is sent to the sender of the received message.
However, Steeves teaches wherein the notification is for a received message sent by a sender and wherein the input is an inline reply that allows a user to enter reply text that is sent to the sender of the received message (see Fig. 2, Fig. 8(c), para. [0034]-[0035],  para. [0047]. If the mobile device 102 has established a connection to the second computer 206, a message indicator can be sent 214 from the mobile device to the second computer. The message indicator can be received at the second computer 216 and a notification representation 218 of the message indicator displayed to the user. An interaction depicted in FIG. 8, when an initial notification representation of the message indicator is presented 618, the user may tap 802 on the notification representation, causing another notification representation 610, including message and direct action portions to be presented. Once presented, the focus may be placed on the text input area 622, and a virtual keyboard 804 displayed on screen allowing the user to enter text into the reply area).
US 11404028 B2, Sohn and Steeves are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the interface disclosed by US 11404028 B2 and Sohn with Steeves’ teachings, since it would have provided additional, alternative and/or improved functionality for presenting notifications on the mobile device (Steeves para. [0003]). Moreover, the notification displayed on the device may include functionality for facilitating taking an action, such as responding to a message, directly from the notification reducing processing requirements on the device and the number of user actions to respond to the notification (Steeves, para. [0027]).
 
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 19 of U.S. Patent No. 11404028 B2 in view of Sohn (US 20170235435 A1) , further in view of Lee (EP 2765496 A2).

Regarding claim 13, claim 14 and 19 of  US 11404028 B2 and Sohn teach the method of claim 11
The claims in  US 11404028 B2 and Sohn do not explicitly teach wherein the input is a drag gesture and where the action comprises producing an animation showing the notification region being torn away from the region.
However, Lee teaches wherein the input is a drag gesture and where the action comprises producing an animation showing the notification region being torn away from the region (see Fig. 6 and para. [0135]-[0136]. The controller 180 detects the predetermined-type drag touch input that is applied to the first screen information 610b. For example, the controller 180, as illustrated in FIG. 6(a), detects the drag touch input in the form of a diagonal line, in which the upper right end of the first screen information 610b is the touch starting, and the lower left end of the first screen information 610b is the touch ending point. Then, the controller 180, as illustrated in FIG. 6(b), switches the first screen information 610a to the second screen information 610b to which an effect of tearing a sheet of paper is applied along a dragging direction B. If the second screen information 610b is output, the controller 180 executes the control command to delete the second screen information 510b. Then, the controller 180 controls the display unit 151 in such a manner that graphic objects 630 on the background screen, for example, icons on the wallpaper screen, which are veiled by the second screen information 610b, are viewed as illustrated in FIG. 6(c)).
US 11404028 B2, Sohn and Lee are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the interface disclosed by US 11404028 B2 and Sohn with Lee’s teachings, since it would have provided a user with intuitive visual information and that allows the user to set a specific texture for an application, based on a predetermined reference and if a user input is detected, a screen corresponding to the application is switched to a screen to which an effect according to the texture that is set is applied (Lee, para. [0004]).

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 and 19 of U.S. Patent No. 11404028 B2 in view of Sohn (US 20170235435 A1) , further in view of Steeves (US 20150004945 A1).

Regarding claim 14, claims 14 and 19 of  US 11404028 B2 and Sohn teach the method of claim 11.
Claims in US 11404028 B2 and Sohn do not explicitly teach wherein the notification is for a received message sent by a sender and wherein the input is an inline reply that allows a user to enter reply text that is sent to the sender of the received message.
However, Steeves teaches wherein the notification is for a received message sent by a sender and wherein the input is an inline reply that allows a user to enter reply text that is sent to the sender of the received message (see Fig. 2, Fig. 8(c), para. [0034]-[0035],  para. [0047]. If the mobile device 102 has established a connection to the second computer 206, a message indicator can be sent 214 from the mobile device to the second computer. The message indicator can be received at the second computer 216 and a notification representation 218 of the message indicator displayed to the user. An interaction depicted in FIG. 8, when an initial notification representation of the message indicator is presented 618, the user may tap 802 on the notification representation, causing another notification representation 610, including message and direct action portions to be presented. Once presented, the focus may be placed on the text input area 622, and a virtual keyboard 804 displayed on screen allowing the user to enter text into the reply area).
US 11404028 B2, Sohn and Steeves are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the interface disclosed by US 11404028 B2 and Sohn with Steeves’ teachings, since it would have provided additional, alternative and/or improved functionality for presenting notifications on the mobile device (Steeves para. [0003]). Moreover, the notification displayed on the device may include functionality for facilitating taking an action, such as responding to a message, directly from the notification reducing processing requirements on the device and the number of user actions to respond to the notification (Steeves, para. [0027]).

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 8 of U.S. Patent No. 11404028 B2 in view of Sohn (US 20170235435 A1) , further in view of Lee (EP 2765496 A2).

Regarding claim 20, claim 1 and 8 of  US 11404028 B2 and Sohn teach the machine-readable medium of claim 18.
The claims in  US 11404028 B2 and Sohn do not explicitly teach wherein the input is a drag gesture and where the action comprises producing an animation showing the notification region being torn away from the region.  
However, Lee teaches wherein the input is a drag gesture and where the action comprises producing an animation showing the notification region being torn away from the region (see Fig. 6 and para. [0135]-[0136]. The controller 180 detects the predetermined-type drag touch input that is applied to the first screen information 610b. For example, the controller 180, as illustrated in FIG. 6(a), detects the drag touch input in the form of a diagonal line, in which the upper right end of the first screen information 610b is the touch starting, and the lower left end of the first screen information 610b is the touch ending point. Then, the controller 180, as illustrated in FIG. 6(b), switches the first screen information 610a to the second screen information 610b to which an effect of tearing a sheet of paper is applied along a dragging direction B. If the second screen information 610b is output, the controller 180 executes the control command to delete the second screen information 510b. Then, the controller 180 controls the display unit 151 in such a manner that graphic objects 630 on the background screen, for example, icons on the wallpaper screen, which are veiled by the second screen information 610b, are viewed as illustrated in FIG. 6(c)).
US 11404028 B2, Sohn and Lee are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the interface disclosed by US 11404028 B2 and Sohn with Lee’s teachings, since it would have provided a user with intuitive visual information and that allows the user to set a specific texture for an application, based on a predetermined reference and if a user input is detected, a screen corresponding to the application is switched to a screen to which an effect according to the texture that is set is applied (Lee, para. [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 1:00 PM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        


/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        11/21/2022